internal_revenue_service department of neo washington dc contact person telephone number in reference to date t ep ra t1 et iniform issue list legend taxpayer a employer b plan x dear this is in response to your letter dated date as supplemented by additional correspondence dated date and date from your authorized representative in which you request a private_letter_ruling from the intemal revenue service the following facts and representations have been submitted on your behaif employer b established plan x in taxpayer a an employee of employer b participates in plan x since the adoption date of the plan normal_retirement_age in the plan has been the later of age or fulfilling years of participation in the plan the employer intends to adopt an amendment to the plan which will lower normal_retirement_age to age the amendment will provide for in-service distributions to participants who attain the new normal_retirement_age elect to take an in service lump sum distribution and agree that their participation in plan x will terminate as of the date of distribution upon attaining age on or after date taxpayer a intends to elect to take an in-service distribution of his entire account balance in plan x and have the amount roiled over to an individual_retirement_arrangement cira established at an independent financial_institution in the form of a direct_rollover under sec_401 of the internal_revenue_code code based on the foregoing facts and representations you have requested the following ruling that the in-service distribution to taxpayer a upon attaining age which will be rolled over to an ira at an independent financial_institution will be excluded from taxpayer a’s income as a rollover_distribution from a qualified_plan to an ira pursuant to sec_401 and sec_402 of the code code saction a a states a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified subsection b states that subparagraph a shail apply only to the extent that the eligible_rollover_distribution would be includible in gross_income if not transferred as provided in subparagraph a determined without regard to sec_402 and sec_403 subsection c states that eligible_rollover_distribution has the meaning provided by sec_402 subsection d states that eligible retirement pian has the meaning given such term by sec_402 except that a qualified_trust shall be considered an eligible retirement pian only if it is a defined_contribution_plan the terms of which permit the acceptance of rollover distributions with respect to direct rollovers sec_1_402_c_-2 of the reguiations requires that qualified_plans provide a distributee of an eligibte rollover_distribution the option to elect to have the distribution paid direcily to an eligible_retirement_plan sub sec_2 states that code sec_402 requires the plan_administrator of a qualified_plan to provide within a reasonable_time before making an eligible_rollover_distribution a written explanation to the distributee of the distributee's right to elect a direct_rollover and the withholding consequences of not making that election sub sec_3 states that if a distributee of an eligible rollover distributian does not elect to have the eligible_rollover_distribution paid directly from the plan to an eligible_retirement_plan in a direct rottover under code sec_401 the eligible_rollover_distribution is subject_to percent income_tax_withholding a -1 q a-1 of the regulations states that to satisfy code sec_401 a plan must provide that i the distributee of any eligible_rollover_distribution elects to have the distribution paid directly to an eligible_retirement_plan and specifies aif the eligible_retirement_plan to which the distribution is to be paid then the distribution will be paid to that eligible retirement pian in a direct_rollover described in q a-3 the plan must give the distributee the option of having his or her distribution paid in a direct_rollover to an eligible_retirement_plan specified by the distributes subsection q a-3 states that a direct_rollover that satisfies code sec_401 is an eligible_rollover_distribution that is paid directly to an eligible retirement pian for the benefit of the distributee code sec_408 states that in the case of any eligible_rollover_distribution the maximum amount transferred to which the preceding sentence refers shall not exceed the portion of such distribution which is includible in gross_income code sec_402 states that eligible_rollover_distribution has the same meaning as code sec_403 which cites code sec_402 as providing the definition code c in general excludes from income any portion of the balance_to_the_credit of an employee in a qualified_plan paid to the employee in an eligible_rollover_distribution if such employee transfers the distribution to an eligible_retirement_plan code sec_402 defines the term eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except for certain exceptions none of which are applicable hereto code sec_402 c b defines eligible_retirement_plan as i an individual_retirement_account described in code sec_408 i an individual_retirement_annuity described in code sec_408 other than an endowment_contract iii a code sec_401 qualified_retirement_plan and iv an annuity plan described in code sec_403 code sec_402 states that a transfer to an eligible_retirement_plan described in or ii of subparagraph b resulting in any portion of a distribution being excluded from gross_income under paragraph shall be treated as a rollover_contribution described in code sec_408 in the present case taxpayer a will elect a direct_rollover and have all amounts in taxpayer a’s account balance paid directly from plan x to an 6ligible retirement pian the ira therefore we conclude based on the facts and circumstances that the distribution to taxpayer a which is paid directly to a’s ira will constitute a direct_rollover from a qualified pian to an ira and will be excluded from taxpayer a’s income in the year rolied over o2 these rulings are based on the assumption that plan x satisfies the requirements of code sec_401 and that taxpayer a's ira meets the requirements of code sec_408 at ail times relevant to the proposed transaction this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power of attomey on file in this office sincerely yours manager employee_plans technical branch tax exempt and govemment entities division enclosures deleted copy of fetter notice of intention to disclose cc
